578 N.W.2d 320 (1997)
227 Mich. App. 174
Theodore E. RHODE, Plaintiff-Appellee,
v.
DEPARTMENT OF CORRECTIONS, Kenneth L. McGinnis, Richard Johnson, Vonda Jamrog, and Gayla Jones, in their official, and with the exception of the Michigan Department of Corrections, their individual capacities, jointly and severally, Defendants-Appellants.
Docket No. 196336.
Court of Appeals of Michigan.
Submitted September 10, 1997, at Detroit.
Decided December 23, 1997, at 9:15 a.m.
Released for Publication March 10, 1998.
*321 Hugh M. Davis, Jr., and Timothy M. Holloway, Detroit, for plaintiff-appellee.
Frank J. Kelley, Atty. Gen., Thomas L. Casey, Sol. Gen., and Jason Julian, Asst. Atty. Gen., for defendants-appellants.
Before HOLBROOK, P.J., and WHITE and R.J. DANHOL[*], JJ.
WHITE, Judge.
Defendants bring an interlocutory appeal by leave granted from the circuit court's order granting plaintiff a writ of mandamus, which directed defendants to recalculate plaintiff's maximum prison sentence, pursuant to M.C.L. § 800.33; M.S.A. § 28.1403, to include the application of good-time credits and any applicable special good-time credits from the date plaintiff began serving his sentence. The issue is whether plaintiff, who was convicted of delivering cocaine greater than 225 grams but less than 650 grams, M.C.L. § 333.7401(1) and (2)(a)(ii); M.S.A. § 14.15(7401)(1) and (2)(a)(ii), and conspiracy to deliver cocaine, M.C.L. § 750.157; M.S.A. § 28.354(1), for crimes committed in June 1981, is entitled to have good-time credit reductions under M.C.L. § 800.33; M.S.A. § 28.1403 applied to the calculation of his maximum sentence. We conclude that plaintiff is not eligible for good-time credit reductions to his maximum sentence, vacate the circuit court's order, and remand for a recalculation of plaintiff's maximum sentence.

I
On April 22, 1982, plaintiff was sentenced to twenty to thirty years' imprisonment, following his jury convictions in February 1982 of delivery of cocaine greater than 225 grams but less than 650 grams and conspiracy to deliver cocaine. Plaintiff began serving his sentence on June 19,1981.
On August 25, 1995, plaintiff filed a complaint for a writ of mandamus to compel recalculation of credits toward his sentence and for his release. Plaintiff also sought injunctive relief and damages under 42 USC 1983 on the basis that he was illegally incarcerated as a result of defendants' failure to give him the proper good-time and special good-time credits on his maximum sentence. Plaintiff's complaint alleged that he was entitled to good-time and special good-time credits on his maximum sentence from the date his sentence began, June 19, 1981. He further alleged that defendants had only given him good-time credits for a period starting April 1, 1987, and had given him no special good-time credits.
*322 Defendants filed a motion for summary disposition on March 14, 1996, arguing that plaintiff was ineligible to receive any good-time or special good-time credits because 1978 P.A. 80, M.C.L. § 800.33; M.S.A. § 28.1403, precluded persons convicted of an offense proscribed by M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended by 1978 P.A. 147, from receiving such credits, and plaintiff's offense was proscribed by M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended. Plaintiff argued that M.C.L. § 800.33(4); M.S.A. § 28.1403(4), which created the applicable exceptions to the good-time credits, did not include the statute plaintiff was convicted of violating, but rather created an exception for violators of M.C.L. § 335.341; M.S.A. § 18.1070(41), a statute under which plaintiff was not convicted.
The circuit court granted plaintiff a writ of mandamus on the basis that when plaintiff was convicted in 1982, M.C.L. § 800.33(4); M.S.A. § 28.1403(4) did not expressly except plaintiff's crime from good-time credits. We granted defendants leave to bring an interlocutory appeal from that determination.

II
Mandamus is an extraordinary remedy that will issue only where the plaintiff proves a clear legal right to performance of the specific duty sought to be compelled and that the defendant has a clear legal duty to perform the requested act. Univ. Medical Affiliates, PC v. Wayne Co. Executive, 142 Mich.App. 135, 142, 369 N.W.2d 277 (1985). We review the grant of a writ of mandamus for abuse of discretion. Id. However, the central issue in this appeal involves statutory interpretation, which is a question of law that we review de novo. Smeets v. Genesee Co. Clerk, 193 Mich.App. 628, 633, 484 N.W.2d 770 (1992).
The primary goal of judicial interpretation of statutes is to ascertain and give effect to the intent of the Legislature. People v. Stanaway, 446 Mich. 643, 658, 521 N.W.2d 557 (1994). Statutory language should be construed reasonably, keeping in mind the purpose of the act. Barr v. Mt. Brighton Inc., 215 Mich.App. 512, 516, 546 N.W.2d 273 (1996). When a statute is clear and unambiguous, judicial construction or interpretation is unnecessary and, therefore, precluded. Lorencz v. Ford Motor Co., 439 Mich. 370, 376,483 N.W.2d 844 (1992).

A
Discussion of the pertinent statutes and their amendments is necessary to frame the issue before us.
The predecessor statute to M.C.L. § 333.7401; M.S.A. § 14.15(7401) was M.C.L. § 335.341; M.S.A. § 18.1070(41), which was part of the Controlled Substances Act (CSA), 1971 P.A. 196. The CSA took effect April 1, 1972. The intent of the CSA, as originally enacted, was to control substances regardless of the quantity; no mention was made in the CSA of quantities or amounts. See People v. Busby, 56 Mich.App. 389, 393, 224 N.W.2d 322 (1974). From April 1, 1972, to September 1, 1978, M.C.L. § 335.341; M.S.A. § 18.1070(41) provided in pertinent part:
(1) Except as authorized by this act, it is unlawful for any person to manufacture, deliver or possess with intent to manufacture or deliver, a controlled substance. Any person who violates this subsection with respect to:
(a) A controlled substance classified in schedules 1 or 2 which is a narcotic drug, is guilty of a felony and upon conviction may be imprisoned for not more than 20 years or fined not more than $25,000.00, or both. [Emphasis added.]

Amendments that took effect September 1, 1978
The good-time credits enabling statute, M.C.L. § 800.33; M.S.A. § 28.1403, was amended as part of 1978 P.A. 80, which was approved on March 29, 1978, and took effect on September 1, 1978. Subsections 2 and 4 of the statute were amended to preclude persons convicted of an offense, or of conspiracy to commit an offense, proscribed by M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended, from receiving good-time and special good-time credits. Rather than receive good-time credits, those persons would receive a flat five-day-a-month reduction. M.C.L. § 800.33(4); M.S.A. § 28.1403(4).
*323 From September 1,1978, on, including at the time plaintiff was convicted in February 1982, M.C.L. § 800.33; M.S.A. § 28.1403 provided in pertinent part:
(1) The warden shall cause a record to be kept of each infraction of the rules of discipline by convicts, with the names of the persons so offending, and the date and character of each offense. The record shall be placed before the commission of corrections at each regular hearing.
(2) Except as provided in subsections (3) and (4), a convict who does not have an infraction of the rules of the prison or a violation of the laws of this state recorded against him shall receive a reduction from his sentence as follows:
(a) During the first and second years of his sentence, 5 days for each month.
(b) During the third and fourth years, 6 days for each month.
(c) During the fifth and sixth years, 7 days for each month.
(d) During the seventh, eighth, and ninth years, 9 days for each month.
(e) During the tenth, eleventh, twelfth, thirteenth, and fourteenth years, 10 days for each month.
(f) During the fifteenth, sixteenth, seventeenth, eighteenth, and nineteenth years, 12 days for each month.
(g) From and including the twentieth year, up to and including the period fixed for the expiration of the sentence, 15 days for each month.
* * * * * *
(4) Subsections (2), (7), (8), and (9) shall not apply to a person convictedof an offense proscribed by section 41(1)(a)(i), (ii), or (iii), section 41(4)(a)(i), (ii), or (iii) of Act No. 196 of the Public Acts of 1971, as amended, being section 335.341 of the Michigan Compiled Laws, or of conspiracy to commit such an offense. Except as provided in subsection (3), a convict who is serving a sentence for a crime enumerated in this subsection and who does not have an infraction of the rules of the prison or a violation of the laws of this state recorded against him shall receive a reduction of 5 days for each month from his sentence. [Emphasis added.]
Passage of 1978 P.A. 80 was tie-barred to HB 4190, which became 1978 P.A. 147, and also took effect September 1, 1978. 1978 P.A.147 amended M.C.L. § 335.341; M.S.A. §18.1070(41) by newly configuring the drug offenses, adding quantities, and enhancing penalties. The amended statute provided in pertinent part:
(1) Except as authorized by this act, a person shall not manufacture,deliver, or possess with intent to manufacture or deliver, a controlled substance.... A person who violates this subsection with respect to:
(a) A controlled substance classified in schedules 1 or 2 which is either a narcotic drug or described in section 16(a)(iv), and:
* * * * * *
(ii) Which is in an amount of 225 grams or more, but less than 650 grams, of any mixture containing that substance is guilty of a felony and shall be imprisoned for not less than 20 years nor more than 30 years.
* * * * * *
(4) A person shall not knowingly or intentionally possess a controlled substance unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of his professional practice, or except as otherwise authorized by this act. A person who violates this subsection with respect to:
(a) A controlled substance classified in schedules 1 or 2 which is either a narcotic drug or described in section 16(a)(iv), and:
* * * * * *
(ii) Which is in an amount of 225 grams or more, but less than 650 grams, of any mixture containing that substance is guilty of a felony and shall be imprisoned for not less than 20 years nor more than 30 years. [Emphasis added.]
Thus, in 1978, the Legislature passed two tie-barred measures, one amending the good-time credits statute to provide for an exception to the general good-time credits provision for persons convicted of an offense proscribed *324 by M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended, and the other amending M.C.L. § 335.341; M.S.A. § 18.1070(41) to provide for a hierarchy of offenses and penalties.
On September 30, 1978,[1] twenty-nine days after 1978 P.A. 80 and 147, quoted supra, took effect, 1978 P.A. 368, known as the Public Health Code, became effective. The Public Health Code repealed the Controlled Substances Act, 1971 P.A. 196, in its entirety and recodified certain of the former provisions of the CSA within the new Public Health Code. Former M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended, became recodified as M.C.L. § 333.7401; M.S.A. § 14.15(7401). See Public Health Code Cross-Reference Table, Michigan Statutes Annotated, Vol. 9C, p. 605. M.C.L. § 333.7401; M.S.A. § 14.15(7401), the statute under which plaintiff was convicted, provided in pertinent part:
(1) Except as authorized by this article, a person shall not manufacture,deliver, or possess with intent to manufacture or deliver, a controlled substance ...
(2) A person who violates this section as to:
(a) A controlled substance classified in schedule 1 or 2 which is either a narcotic drug or described in section 7214(a)(iv) and:
* * * * * *
(ii) Which is in an amount of 225 grams or more, but less than 650 grams, of any mixture containing that substance is guilty of a felony and shall be imprisoned for not less than 20 years nor more than 30 years. [Emphasis added.]
Thus, there was no change in the substantive provision describing the offenses.[2] This was the state of pertinent statutes at the time plaintiff was convicted.[3]


*325 III
The plain language of 1978 P.A. 80, M.C.L. § 800.33(4); M.S.A. § 28.1403(4), stated that the good-time credits set forth at M.C.L. § 800.33(2); M.S.A. § 28.1403(2) "shall not apply to a person convicted of an offense proscribed by section 41(1)(a)(ii) ... as amended, being section 335.341...." (Emphasis added.) Delivery of a controlled substance is an offense proscribed by M.C.L. § 335.341(1)(a)(ii); M.S.A. § 18.1070(41)(1)(a)(ii), as amended by 1978 P.A. 147. Further, 1978 P.A. 80 was tie-barred to 1978 P.A. 147, which newly configured M.C.L. § 335.341; M.S.A. § 18.1070(41) to include quantities and enhanced penalties, and expressly referred to the crime of delivery of a controlled substance in an amount of 225 grams or more but less than 650 grams. See 1978 P.A. 147, M.C.L. § 335.341(1)(a)(ii); M.S.A. § 18.1070(41)(1)(a)(ii). We thus agree with defendants that plaintiff's February 1982 convictions of delivery of, and conspiracy to deliver, cocaine in an amount of 225 grams or more but less than 650 grams under M.C.L. § 333.7401(1) and (2)(a)(ii); M.S.A. § 14.15(7401)(1) and (2)(a)(ii) were convictions of offenses proscribed by M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended by 1978 P.A. 147. M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended by 1978 P.A. 147, and recodified M.C.L. § 333.7401; M.S.A. § 14.15(7401) are substantively identical in that they both proscribe the delivery of a controlled substance in an amount of 225 grams or more but less than 650 grams, and both carry the penalty of twenty to thirty years' imprisonment. The offenses listed at 1978 P.A. 80, M.C.L. § 800.33(4); M.S.A. § 28.1403(4), including M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended, were replaced by substantively identical provisions in the Public Health Code at M.C.L. § 333.7401(1), (2)(a)-(b); M.S.A. § 14.15(7401)(1),(2)(a)-(b) and are the same offenses. See also OAG, 1981-1982, No. 5875 (April 16, 1981) (noting that 1978 P.A. 368, § 7401[1], [2][a] is substantively identical to 1971 P.A. 196, § 41[1][a]).
Given the plain language of 1978 P.A. 80, M.C.L. § 800.33(4); M.S.A. § 28.1403(4), we conclude that the Legislature intended to preclude persons convicted of offenses proscribed by M.C.L. § 335.341; M.S.A. § 18.1070(41), as amended by 1978 P.A. 147, from good-time credit reductions. These offenses included delivery and conspiracy to deliver a controlled substance. Accordingly, under M.C.L. § 800.33(2) and (4); M.S.A. § 28.1403(2) and (4), plaintiff is not entitled to good-time credits computed under M.C.L. § 800.33(2); M.S.A. § 28.1403(2).
We cannot agree with plaintiff's argument that the rule of lenity requires us to affirm the circuit court's order granting a writ of mandamus. Criminal statutes are strictly construed, and where legislative intent is not entirely free from doubt, the doubt must be resolved in favor of lenity. People v. Jones, 190 Mich.App. 509, 514, 476 N.W.2d 646 (1991). In this case, for the reasons discussed earlier, including the plain language of the good-time credits enabling statute, 1978 P.A. 80, M.C.L. § 800.33(2); M.S.A. § 28.1403(2), we conclude the Legislature's intent to preclude persons convicted of delivery and conspiracy to deliver controlled substances from receiving good-time credits is manifest and not open to ambiguity.
For the same reasons we must also reject plaintiff's argument that the Legislature knew that in enacting the Public Health Code, which repealed M.C.L. § 335.341; M.S.A. § 18.1070(41), the latter statute would be completely obliterated absent a savings provision that specifically stated that certain references to that statute should be construed as references to M.C.L. § 333.7401; M.S.A. § 14.15(7401). 1978 P.A. 80, M.C.L. § 800.33(2); M.S.A. § 28.1403(2) clearly shows a contrary intent.
We vacate the circuit court's order and remand for a recalculation of plaintiff's maximum sentence in accordance with this opinion.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.
[1]  See 1978 P.A. 368, M.C.L. § 333.25211(1); M.S.A. § 14.15(25211)(1).
[2]  We therefore disagree with plaintiff's argument that the Public Health Code "completely revamped the law relating to narcotics offenses."
[3]  Although defendant and the circuit court gave considerable attention to other related statutes and to subsequent amendments of the pertinent statutes, we conclude that the related statutes and statutory changes are irrelevant to the issues presented.

In 1978 P.A. 81, the Legislature amended M.C.L. § 791.233; M.S.A. § 28.2303 to preclude special paroles for prisoners sentenced for life or for a minimum term of imprisonment for a major controlled substance offense and prisoners sentenced for life for first-degree murder. 1978 P.A. 81 became effective September 1, 1978. The amending provisions referred to "major controlled substance" offenses and defined that term with reference to M.C.L. § 335.341; M.S.A. § 18.1070(41). Passage of 1978 P.A. 81 was tie-barred to 1978 P.A. 147, which amended M.C.L. § 335.341; M.S.A. § 18.1070(41) by newly configuring the drug offenses, adding quantities, and enhancing penalties. Proposal B was approved by the electorate in November 1978 and became effective December 12, 1978. Proposal B amended M.C.L. § 791.233; M.S.A. § 28.2303 and added M.C.L. § 791.233b; M.S.A. § 28.2303(3), eliminated special parole, good-time and special good-time allowance, and made parole available only after service of the minimum term. M.C.L. § 791.233b(cc); M.S.A. § 28.2303(3)(cc) erroneously continued to refer to M.C.L. § 335.341; M.S.A. § 18.1070(41), even though the latter statute had been repealed by the Public Health Code, 1978 P.A. 368, and replaced with M.C.L. § 333.7401; M.S.A. § 14.15(7401) effective September 30, 1978. Notwithstanding this drafting error, there was a clear intent to include offenses prohibited by M.C.L. § 335.341; M.S.A. § 18.1070(41) in Proposal B. See OAG, 1981-1982, No. 5875, pp. 118-119 (April 16, 1981) (noting that the Public Health Code provides that it is a crime for a person to deliver a controlled substance, and that the Public Health Code, § 7401[1], [2][a] is substantively identical to 1971 P.A. 196, §41[1][a]).
After plaintiff was convicted, 1982 P.A. 442, which became effective December 30, 1982, amended M.C.L. § 800.33; M.S.A. § 28.1403 to provide for good-time and special good-time credits for minimum and maximum sentence reduction under the prison code except for those convicted of violating M.C.L. § 333.7403; M.S.A. § 14.15(7403), who received a flat five-day-a-month reduction pursuant to M.C.L. § 800.33(4); M.S.A. § 28.1403(4), and except for those convicted of an offense listed at M.C.L. § 791.233b; M.S.A. § 28.2303(3), who received disciplinary credits of five days a month for each month served after December 30, 1982, and special disciplinary credits of two days a month on both minimum and maximum sentences pursuant to M.C.L. § 800.33(5); M.S.A. § 28.1403(5). Passage of 1982 P.A. 442 was tie-barred to 1982 P.A. 458, which amended M.C.L. § 791.233b; M.S.A. § 28.2303(3) to provide for disciplinary credits for Proposal B offenders as provided in M.C.L.§ 800.33(5); M.S.A. § 28.1403(5), as amended. 1982 P.A. 458 also amended M.C.L. § 791.233b; M.S.A. § 28.2303(3) to replace reference to M.C.L. § 335.341; M.S.A. § 18.1070(41) with reference to M.C.L. § 333.7401; M.S.A. § 14.15(7401).
These amendments have no bearing on the issues before us.